            Case 6:20-cv-00251-ADA Document 44 Filed 06/25/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


DROPBOX, INC.,

                PLAINTIFF / COUNTERCLAIM                  Civil Action No. 6:20-cv-00251-ADA
                DEFENDANT,

       v.
                                                            JURY TRIAL DEMANDED
MOTION OFFENSE, LLC,

                DEFENDANT / COUNTERCLAIM
                PLAINTIFF.

       PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
      FILE A RESPONSE TO DEFENDANT’S FIRST AMENDED ANSWER AND
                           COUNTERCLAIMS

       Plaintiff Dropbox, Inc. hereby moves for an extension of time to file a response to

Defendant’s First Amended Answer and Counterclaims. Dkt. No. 43.

       The Plaintiff’s response to the First Amended Answer and Counterclaims is currently due

on July 1, 2020. The Plaintiff requests an extension for that response through and including July

13, 2020. Defendant does not oppose this extension.

       Plaintiff believes that the interests of justice will be served by extending the response date

in order to provide Plaintiff with sufficient time to properly investigate and respond to

Defendant’s First Amended Answer and Counterclaims.

       For the foregoing reasons, Plaintiff prays that the Court grant this motion.




 Dated: June 25, 2020                          Respectfully submitted,

                                      By:       /s/ J. Stephen Ravel
         Case 6:20-cv-00251-ADA Document 44 Filed 06/25/20 Page 2 of 3




                                             J. Stephen Ravel
                                             Texas State Bar No. 16584975
                                             Sven Stricker
                                             Texas State Bar No. 24110418
                                             KELLY HART & HALLMAN LLP
                                             303 Colorado, Suite 2000
                                             Austin, Texas 78701
                                             Tel: (512) 495-6429
                                             Tel: (512) 495-6464
                                             Email: steve.ravel@kellyhart.com
                                             Email: sven.stricker@kellyhart.com

                                             Gregory H. Lantier (pro hac vice)
                                             WILMER CUTLER PICKERING HALE
                                             & DORR LLP
                                             1875 Pennsylvania Avenue
                                             Washington DC 20006
                                             Tel: (202) 663-6327
                                             Email: gregory.lantier@wilmerhale.com

                                             Liv Herriot (pro hac vice)
                                             WILMER CUTLER PICKERING HALE
                                             & DORR LLP
                                             950 Page Mill Road
                                             Palo Alto, California 94304
                                             Tel: (650) 858-6138
                                             Email: liv.herriot@wilmerhale.com

                                             Attorneys for Dropbox, Inc.




                            CERTIFICATE OF CONFERENCE

        The undersigned certifies counsel conferred and Defendant’s counsel agreed to the relief
sought. Accordingly, this motion and the relief requested herein are unopposed.

                                            /s/ J. Stephen Ravel
                                            J. Stephen Ravel
         Case 6:20-cv-00251-ADA Document 44 Filed 06/25/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE
        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served with a copy of the foregoing document via the Court’s CM/ECF system
per Local Civil Rule CV-5(b)(1) on June 25, 2020.


                                             /s/ J. Stephen Ravel
                                             J. Stephen Ravel
